Citation Nr: 1449291	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-40 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right leg disability.  

2.  Entitlement to service connection for a right leg disability, to include right knee osteoarthritis.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a back disability, to include lumbar spondylosis and degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R. S.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1988.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the August 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  

The Board notes that the Veteran submitted additional pertinent evidence in August 2014 (namely, a July 2014 lay statement and a July 2014 private MRI report) and in September 2014 (namely, an August 2014 private examination report) with a waiver of RO consideration.    

The issues of entitlement to service connection for (a) a right leg disability, to include right knee osteoarthritis, and (b) a back disability, to include lumbar spondylosis and degenerative disc disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied the claims for service connection for a right leg disability and for a back disability based on the determinations that each current disability did not have its onset in or was aggravated by military service.  

2.  The Veteran did not submit a timely notice of disagreement for the July 2008 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claims for service connection for a right leg disability and a back disability. 

3.  The additional evidence received since the July 2008 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claims for service connection for a right leg disability and a back disability.  


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied entitlement to service connection for a right leg disability and a back disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The additional evidence received since the July 2008 rating decision is new and material to the claims for service connection for a right leg disability and a back disability, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claims for service connection for a right leg disability and a back disability, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a July 2008 rating decision, the RO denied the claims for service connection for a right leg disability and for a back disability based on the determinations that each current disability did not have its onset in or was aggravated by military service.    After the Veteran was notified of the adverse decision in July 2008, the Veteran did not submit a timely notice of disagreement with the July 2008 decision.  Moreover, no new and material evidence was submitted within a year of the July 2008 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the July 2008 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and the Veteran's claim that a back condition and a right leg condition was incurred in service after he injured his back and right leg jumping from airplanes during training for the 82nd Airborne.  

The additional evidence presented since the July 2008 rating decision includes a July 2014 private MRI report in which Dr. T. T. opines that the Veteran's reported parachute jump accident resulted in the Veteran's current right knee disability and that the annular tears are suggestive of an active inflammatory process which may have been propagated and/or aggravated by the reported injury.  The credibility of Dr. T. T.'s medical opinion is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   Because medical evidence showing that the Veteran's current back and right leg disabilities were or may have been incurred in service is pertinent evidence that was absent at the time of the July 2008 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the July 2014 private MRI report is deemed to be the requisite new and material evidence needed to reopen the claims for service connection for a right leg disability and a back disability.

The Board notes that while the AOJ may obtain additional service records on remand such that 38 C.F.R. § 3.156(c) may be applicable at a future date, the Board is reopening at this juncture to ensure that complete and efficient development, including examinations, can be ordered.  




ORDER

Because new and material evidence has been received, the claim of service connection for a right leg disability is reopened.

Because new and material evidence has been received, the claim of service connection for a back disability is reopened.


REMAND

The Veteran  reported to Dr. C. O. that he was evacuated to the nearest medical center after the parachute jump; however, in-service inpatient clinical records pertaining to hospitalization of the Veteran are not associated with the claims file.  See August 2014 private medical report.  The Veteran should be requested to provide information regarding any in-service hospital treatment, and attempts should be made to obtain the Veteran's outstanding private treatment records, and to associate these records with the claims file.  38 C.F.R. § 3.159; see e.g., August 2014 Board hearing transcript at p. 23-24 (indicating private treatment from Dr. B. R.).

Following the required development, the Veteran should be afforded new VA examinations determine the nature and etiology of the Veteran's back and right leg disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or identify any outstanding relevant records, to include the following:

a. Treatment records from Dr. B. R., the Veteran's private family physician.  See August 2014 private medical opinion.  

b. Treatment records from N. M.  See 11.09 statement from N. M.    

c. The private physical therapist from whom the Veteran reports receiving treatment right after separation from service.  See August 2014 Board hearing transcript at p. 7.

d. Any other private treatment records, to include treatment records from private orthopedic specialists.  

e. The facility and month of the hospitalization or Emergency Room treatment of the Veteran in service.  See August 2014 private medical report (Veteran reported being evacuated to the nearest medical center after the parachute jump).

He should be asked to authorize the release of any outstanding non-VA medical records.  Attempt to obtain all identified records provided that any necessary authorization form is completed and associate any records obtained with the Veteran's electronic record.

2. Obtain VA treatment records from July 2010 to present.

The AOJ should also request VA treatment records dating from June 1987 from the Jacksonville VA facility, including any archived records.  See Veteran's February 2008 claim.

3. If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Afterwards, schedule the Veteran for VA examinations to determine the nature and etiology of a right leg disability and a back disability.  Make the electronic claims file (both Virtual VA/ VMBS) available to the examiner for review of the case.  The examiner should note that this case review took place.  

Regarding any diagnosed disability, including right knee osteoarthritis and lumbar spondylosis and degenerative disc disease, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosed right leg and back disability manifested in service or is etiologically related to service, to include as a result of the reported parachute jump in 1987 or whether arthritis manifested within the first post-service year (and if so, specify the severity thereof).    

		The examiner's attention is invited to the following:

a. The August 2014 private medical opinion.

b. The July 2014 private MRI report. 

c. The Veteran's report that he has had back pain since service.  See Board hearing transcript at p. 20-21; February 2010 VA treatment record.

d. The service treatment records showing treatment of the right knee and of the low back.  

e. The Veteran's receipt of the Parachute Badge.  See DD-214.

The examiner should provide a complete rationale for all opinions expressed.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


